Citation Nr: 1145347	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than November 30, 2004, for the award of special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person, to include on the basis of clear and unmistakable error (CUE) in a June 16, 2000 RO rating decision. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.  The appellant is his wife and fiduciary. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO granted SMC based on the need for regular A&A, effective November 30, 2004.  In August 2007, the appellant filed a notice of disagreement (NOD) with the assigned effective date and claimed the presence of CUE in the June 16, 2000 RO rating decision.  A statement of the case (SOC) was issued in November 2007, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2008.  In an August 2009 supplemental SOC (SSOC), the RO found no CUE in the June 16, 2000 rating decision.

To more accurately reflect the appellant's contentions and what the RO has actually adjudicated in this case, the Board has recharacterized the appeal as encompassing the matter set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In a June 16, 2000 rating decision, the RO, inter alia, denied SMC based on the need for regular A&A; although the Veteran filed a NOD in August 2000, and a SOC was issued in September 2000, the Veteran did not file a substantive appeal.

3.  The appellant has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the June 16, 2000 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.

4.  On November 30, 2004, the RO received the current claim for SMC based on the need for regular A&A.

5.  In an April 2007 rating decision, the RO granted SMC based on the need for regular A&A, and assigned an effective date of November 30, 2004 (the date of the claim for SMC).

6.  The record contains no statement or communication from the Veteran or the appellant, prior to November 30, 2004, that constitutes a pending claim for SMC based on the need for regular A&A.


CONCLUSIONS OF LAW

1.  The June 16, 2000 rating decision, in which the RO denied SMC based on the need for regular A&A is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2011).

2.  The claim for an effective date earlier than November 30, 2004, for the award of SMC based on the need for regular A&A, to include on the basis of CUE, is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In the present appeal, the November 2007 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation, as well as explained the reasons for the denial of the appellant's request for an earlier effective date.  The August 2009 SSOC explained the reasons there was no CUE in the June 16, 2000 RO rating decision.  Moreover, the appellant has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Moreover, to the extent that the appellant argues that there was CUE in a prior RO decision, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002). 
II.  Analysis

Generally, the effective date for an award of SMC is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2011).  However, if an award of compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim based on an application for a retroactive award, any additional compensation payable by reason of need for aid and attendance shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401(a)(1).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) on October 21, 1991.  In a November 1992 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective October 21, 1991 (the date of the claim for service connection).  By subsequent rating decisions, the Veteran was assigned a 30 percent disability rating for PTSD from October 21, 1991 to June 3, 1992, and a 100 percent disability rating for PTSD thereafter.

The Veteran filed his initial claim for SMC based on the need for A&A due to his service-connected PTSD in April 2000.  He indicated that his wife was his caretaker.

VA treatment records reflect treatment for PTSD.  The medical records also reveal that the Veteran suffered a head injury due to a car accident after service.  A September 1992 VA hospital summary reflects that the Veteran previously suffered a skull fracture and underwent a craniotomy.  

A February 2000 VA treatment record noted that the Veteran had a history of erratic behavior.  The examiner stated that the Veteran appeared calm and reasonable, but then would suddenly become confused and disorganized, commenting that this may be related to his documented frontal lobe surgery.  The impression was PTSD and rule out dementia, related to frontal lobe injury.  The examiner concluded that the Veteran needed supervision to prevent injury to himself and others.  

An April 2000 VA treatment report noted that the Veteran had a history of frontal lobe surgery (partial resection of frontal lobe).  She concluded that the Veteran's PTSD and history of head injury contributed to his current psychiatric state.

The Veteran underwent VA examination in May 2000.  The examiner noted the Veteran's history of a post-service frontal lobe injury, indicating that part of his frontal lobe was surgically removed.  The examiner stated that the Veteran was able to feed, clothe, bathe, shave, and use the toilet by himself.  The Veteran stated that he could not be alone because he does "weird things", for example, going into the woods and destroying something.  The impression was controlled hypertension, elevated cholesterol, degenerative joint disease of the right knee, bilateral hips, and left shoulder, and status post traumatic injury to the face and head with status post surgical removal of a portion of the frontal lobe of the brain and multiple scars.  The examiner concluded that the Veteran needs help taking care of himself.  

The Veteran also underwent VA psychiatric evaluation in May 2000.  The examiner noted that the Veteran's dress, grooming, and hygiene were good; he was alert and oriented; his mood was anxious; his behavior was appropriate and cooperative; his speech was clear, relevant, and logical; his affect was appropriate and normal; his recent memory and concentration were moderately impaired; and his abstract thinking and judgment were intact.  No psychotic abnormalities were noted.  The impression was PTSD.  The examiner concluded that the Veteran appeared incompetent for VA purposes.

In a June 2000 rating decision, the RO, inter alia, denied SMC based on the need for A&A.  The RO concluded that the Veteran had a diminished capacity to protect himself from the hazards and dangers of his daily environment; however, the evidence did not show that this was related to his service-connected PTSD, as opposed to his nonservice-connected head trauma and partial frontal lobectomy.

In a letter dated July 12, 2000, the RO informed the Veteran of the denial of his claim and of his appellate rights.  In August 2000, the Veteran filed a timely NOD; and the RO issued a SOC in September 2000.  The Veteran had until July 12, 2001 to file an appeal.  However, the Veteran did not perfect a timely appeal to the June 2000 rating decision and it became final.  See 38 U.S.C.A. § 7105.

The Veteran filed the current claim for SMC based on the need for A&A on November 30, 2004.  In an April 2007 rating decision, the RO granted SMC based on the need for A&A, effective November 30, 2004 (the date of the claim).

While the appellant asserts the Veteran's entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

In a September 2009 statement, the Veteran's representative contends that the Veteran's wife "clearly stated" that she filed a formal appeal with regard to the June 2000 rating decision.  However, the claims file contains no submissions by the Veteran, or his wife, following issuance of the September 2000 SOC that could be construed as a substantive appeal.  Moreover, in an August 2007 statement, in reference to the April 2000 claim for SMC, the Veteran stated, "I realize that I didn't file my appeal within a year of your decision", indicating that his representative failed to submit the form.  Accordingly, unless an exception to finality applies, that decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. 

The appellant has alleged CUE in the June 2000 rating decision.  This allegation goes to the question of whether the rating decision is, in fact, final.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board finds that, based on the record and law that existed at the time of the June 2000 rating decision, the RO's failure to award SMC based on the need for A&A, did not constitute CUE.

In January 2008, the appellant submitted a copy of the May 2000 VA examination, in which the examiner concluded that "the Veteran is not competent for taking care of himself and needs all the help he can get".  She also submitted a copy of a February 1998 VA treatment record, which contained the results of a Computer Tomography (CT) scan of the Veteran's head.  The CT scan revealed evidence of an old frontal lobe injury from trauma and old frontal encephalomalacia.  The report indicated that the CT scan did not reveal evidence of lobotomy.

The appellant noted that the May 2000 VA examination (of record at the time of the June 2000 prior denial) showed that the Veteran was in need of A&A.  Regarding the May 2000 VA examination report, to the extent that the appellant alleges that the RO was in possession of the same evidence in 2000 (evidence that the Veteran needed help taking care of himself) that was used to grant SMC based on the need for regular A&A, in April 2007, the Board observes that disagreement as to how evidence is weighed or evaluated can never rise to the stringent definition of CUE.  See Fugo, 6 Vet. App. at 43-44.  Thus, this allegation must prima facie fail as it merely is an assertion of a disagreement as to how the evidence of record was evaluated at the time of the prior decisions. 

The appellant also argued that in the June 2000 denial, the RO incorrectly stated that the Veteran's diminished capacity was due to his frontal lobectomy, rather than his service-connected PTSD.  The appellant noted that he submitted a February 1998 VA treatment record, which included a CT scan report that revealed no evidence of lobotomy.  While some VA treatment records were associated with the claims file at the time of the June 2000 decision, the February 1998 VA treatment record does not appear to be among them.  Rather, this record was not associated with the claims file until August 2000, when the Veteran submitted the record of VA treatment from the Houston VA Medical Center, dated in February 1998.  In pertinent part, the February 1998 CT scan reflects evidence of an old frontal lobe injury from trauma, old frontal encephalomalacia, and no evidence of lobotomy.

The February 1998 VA treatment record was constructively in possession of VA at the time of the June 2000 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In any event, the RO's failure to recognize the February 1998 VA treatment record, deemed constructively of record at the time of the June 2000 rating decision, did not constitute CUE as an outcome determinative error did not occur.  The evidence before the Board at the time of the June 2000 denial clearly reflects that the Veteran suffered a frontal lobe injury, for which he had surgery (craniotomy noted in a September 1992 VA hospital record and frontal lobe surgery noted in an April 2000 VA treatment record).  Moreover, the appellant has not presented evidence refuting the occurrence of a frontal lobe injury and surgery.  Rather, the February 1998 VA treatment record reflects findings consistent with past head trauma.  To the extent that the appellant is trying to establish that the Veteran did not undergo a lobotomy-a fact on which she claims the June 2000 RO rating decision is based-the Board notes that lobectomy (term used in the June 2000 RO rating decision) and lobotomy (term used in the February 1998 CT scan report) are two distinct medical procedures.  The February 1998 CT scan submitted by the appellant merely indicates that the Veteran did not undergo a lobotomy, which the RO did not allege in the June 2000 rating decision.  Thus, consideration of this additional medical evidence does not compel a conclusion, to which reasonable minds could not differ, that SMC based on the need for regular A&A, was warranted at the time of the June 2000 rating decision. 

Thus, notwithstanding the alleged error in the June 16, 2000 RO rating decision, CUE has not been established.  Absent a finding of CUE in the prior decision-which, as indicated, has not been validly shown here-the prior claim was finally resolved; hence, the claim cannot provide a basis for the assignment of an earlier effective date.

The Board also finds that there is no document associated with the claims file that can be construed as a pending claim for SMC based on the need for A&A at any point after the final June 2000 denial but prior to the November 30, 2004 claim and that no earlier effective date is assignable for the award of SMC based on the need for A&A.

The Board has considered the fact that records of VA treatment dated prior to November 30, 2004 indicate that the Veteran was hospitalized for his service-connected PTSD, a finding that may pertain to his need for A&A.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears  v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where entitlement to the benefit has not been established.  Thus, records of VA treatment cannot constitute a claim for SMC based on the need for A&A.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In addition, there is no correspondence from the Veteran or the appellant, dated prior to November 30, 2004, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran or the appellant at any time prior to November 30, 2004 that put VA on notice that potential entitlement to SMC based on the need for A&A had arisen.

The Board has also considered whether 38 C.F.R. § 3.401(a)(1)  provides an effective date earlier than the date of receipt of the claim based on a retroactive award of compensation.  As noted, under 38 C.F.R. § 3.401(a), if there is a retroactive award of an award of compensation benefits, then any additional compensation payable for SMC based on the need for regular A&A would also be payable retroactively.  That is not the case here.  The regulation does not provide for an earlier effective date of additional SMC based on the need for regular A&A benefits where compensation benefits have already been awarded.  In this case, basic compensation benefits for PTSD were awarded in the November 1992 rating decision, effective October 21, 1991, the date of receipt of the claim for service connection for PTSD.  As the Veteran did not receive any compensation benefits retroactive from his October 21, 1991 claim, the exception pursuant to 38 C.F.R. § 3.401(a)(1) is not applicable.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of SMC based on the need for A&A, earlier than November 30, 2004, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than November 30, 2004, for the award of SMC based on the need for A&A, to include on the basis of CUE in a June 16, 2000 RO rating decision, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


